TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00265-CV



         Charles Breithaupt, in his Official Capacity as Executive Director of the
      University Interscholastic League; Tony Timmons, in his Official Capacity as
     Director of the Sports Officials Program of the University Interscholastic League;
  Rick Reedy, Curtis Culwell, Greg Poole, and Mark Henry in their Official Capacities as
     Members of the University Interscholastic League Legislative Council, Appellants

                                                 v.

Southwest Officials Association, Inc. d/b/a Texas Association of Sports Officials, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
      NO. D-1-GN-10-003159, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants and appellee have filed a joint motion to dismiss this appeal, explaining

that recent legislation has mooted the legal questions at issue in this case. We grant the motion to

dismiss this appeal. See Tex. R. App. P. 42.1(a). In addition to the motion to dismiss, the appellee

filed an agreed motion to dismiss a related mandamus as well as the injunction that this Court

issued in that proceeding. See In re Texas Ass’n of Sports Officials, No. 03-11-00269-CV, 2011

Tex. App. LEXIS 3455 (Tex. App.—Austin May 6, 2011, orig. proceeding) (mem. op.). The related

mandamus became final in May 2011 when we issued our opinion, and the opinion specified that

the injunction would be active pending the disposition of the current appeal. Having dismissed the

current appeal, the injunction from the related mandamus is dissolved as per the language of the

opinion issued May 6, 2011.
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Henson, and Goodwin
 Justice Henson not participating

Dismissed on Joint Motion

Filed: July 3, 2013




                                               2